                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

American Minerals, LLC,                        )
                                               )
               Plaintiff,                      )     ORDER
                                               )
       vs.                                     )
                                               )
Restad Family, LLLP,                           )     Case No. 1:18-cv-204
                                               )
               Defendant.                      )


       The court held a status conference in the above-captioned action by telephone on November

18, 2019. The court was advised that the parties making affirmative claims have provided the

names of expert witnesses and complete reports under Rule 26(a)(2). Pursuant to its discussion with

the parties, the court ORDERS that the parties shall provide the names of response and rebuttal of

expert witnesses and complete reports under Rule 26(a)(2) as follows:

       a.      Responses: January 9, 2020; and

       b.      Rebuttals: February 12, 2020.

       Dated this 18th day of November, 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
